DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received February 18, 2022.  Claims 1-4, 6-8, and 10-16 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2018/0265825.
Park teaches a liquid laundry detergent composition with alkyl benzene sulfonate surfactant (¶264), and up to 20% of a silicone softener (¶178 and 209), which may be a dimethicone copolyol with either pendant polyalkylene moieties or terminal polyalkylene moieties, wherein the most preferred amount of polyalkylene moieties is as high as 20 (¶200-202).  Silicone surfactants are extremely common surfactants well-known in the art and though degrees of ethoxylation in the 7-8 range are most common, higher amounts of ethoxylation are known in the art as evidenced by Park.  Accordingly, it would have been obvious for one of ordinary skill in the art to formulate a composition containing a dimethicone copolyol with a degree of ethoxylation as high as 20 with confidence of forming an effective laundry detergent as such surfactants are commonly used in the art and dimethicone copolyols with a higher degree of ethoxylation are known in the art, and preferred by Park.
With respect to claim 16, anionic surfactants may be used in these compositions in amounts as low as 2% (¶41).
Applicants have traversed this rejection on the grounds their foamable silicone composition results in unexpected stable foaming and dirt removal characteristics.  Well and good.  However, though a “composition” is claimed, the composition consists of an ethoxylated silicone, which is a well-known nonionic surfactant, and a surfactant, which may or may not be different from the silicone surfactant, such that the composition is still essentially a single component.  If a patent were to be granted for applicants’ composition, it would essentially be a patent for an ethoxylated silicone, which is not possible, because such compounds are not novel.  Claim 6 adds in a filler, which can be just about anything, and claim 10 includes water.  The examiner acknowledges applicants’ attempt to further define their invention by the addition of a surfactant, but as a surfactant is a broad term encompassing thousands of possible compounds, and an ethoxylated silicone is itself a surfactant, this addition falls far short of a composition that demonstrates unexpected foaming because of the addition of applicants’ ethoxylated silicone.

Claim 1-4, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2018/0265825 in view of Boutique et al, US 6,949,496.
Park is relied upon as set forth above, but Park does not teach a methyl ester of a C6-22 fatty acid. 
Boutique et al teach a detergent composition in liquid or granular form containing an alkyl benzene sulfonate and a silicone surfactant (col. 43, example III).  Suitable solvents of the invention include methyl octanoate and methyl dodecanoate (col. 10, lines 25-30). It would have been obvious for one of ordinary skill in the art to add well-known solvents for use in laundry detergents to the laundry detergent of Park with confidence of forming an effective laundry detergent as such solvents are well-known in the art and used in laundry detergents as taught by Boutique et al.

Claim 1-4, 6-8, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Orchowski et al, US 2004/0102345 in view of Park, US 2018/0265825.
Orchowski et al teach a solid laundry detergent containing up to 10% of a wrinkle control agent which may be dimethicone copolyol (¶81).  The dimethicone copolyols may be either pendant polyalkylene moieties or terminal polyalkylene moieties, wherein the amount of polyalkylene moieties can be varied to alter the properties of the functionalized silicone (¶63). 
First, it would have been obvious for one of ordinary skill in the art to formulate a solid laundry detergent containing a dimethicone copolyol as a wrinkle control agent as this is contemplated by the reference.  Orchowski et al however, while they do contemplate adjusting the amount of ethoxylation, do not teach a degree of ethoxylation as high as 19 as claimed.
 Park is relied upon as set forth above.  Recall that Park teaches dimethicone copolyols as silicone softeners (aka wrinkle reducers) that may have a preferred amount of ethoxylation as high as 20.  As Orchowski et al teach dimethicone coplyols as preferred wrinkle reducers, it would have been obvious for one of ordinary skill in the art to use a dimethicone copolyol with high degrees of ethoxylation as Park teaches these dimethicone copolyols as preferred softeners for use in laundry detergents. 
With respect to claims 7 and 8, the additive is optional.
Applicants have traversed this rejection for the same reasons above and the examiner’s response is the same.

Claim 1-4, 6-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Orchowski et al, US 2004/0102345 in view of Park, US 2018/0265825 and Boutique et al, US 6,949,496.
All references are relied upon as set forth above.  Recall that Park teaches detergents in both solid and liquid forms.  It is commonplace to have non-aqueous solvents even with solid detergents, and so it would have been obvious for one of ordinary skill in the art to add well-known solvents for use in laundry detergents to the laundry detergent of Orchowski with confidence of forming an effective laundry detergent as such solvents are well-known in the art and used in laundry detergents as taught by Boutique et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761